SUTHERLAND ASBILL &BRENNAN LLP 700 Sixth Street, NW, Suite 700 Washington, DC20001-3980 202.383.0100Fax 202.637.3593 www.sutherland.com CYNTHIA R. BEYEA DIRECT LINE: 202.383.0472 E-mail: cynthia.beyea@sutherland.com April 23, 2014 VIA EDGAR Vincent J. DiStefano, Esq. Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, DC20549-4041 Re: Exchange Traded Spreads Trust (the “Trust”) File Nos. 811-22177; 333-174134 Dear Mr. DiStefano: Attached for filing on behalf of the Trust is the Trust’s third pre-effective amendment (the “Amendment”).The Amendment reflects the changes previously reviewed by the Staff in the Trust’s correspondence filings. If you have any questions or concerns, please call the undersigned at 202-383-0472 or Jamie Cain at 202 383-0180. Sincerely /s/Cynthia R. Beyea Cynthia R. Beyea cc: James Cain, Esq., Sutherland ATLANTA AUSTIN HOUSTON NEW YORK SACRAMENTO WASHINGTON DC
